Citation Nr: 0114726	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  00-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with traumatic arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had over 20 years and 10 months of active duty 
service, including a period from March 1958 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
VARO in St. Petersburg, which confirmed and continued a 
10 percent disability rating for the veteran's lumbosacral 
strain with traumatic arthritis.

When the veteran filed his claim for an increased rating in 
October 1999, he also expressed his desire to pursue a claim 
of service connection for lumbar disc disease with sciatica.  
He again mentioned this issue in his November 2000 
substantive appeal.  Since such a claim has not been 
developed for review by the Board, it is referred to the RO 
for further action as deemed appropriate.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The duty to assist is neither optional nor discretionary, and 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  A VA examination for 
rating purposes must be thorough and contemporaneous, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Further, the United States Court of 
Appeals for Veterans Claims (Court) has held that, when the 
applicable rating criteria provide for compensation based 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2000) must also be considered, and 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  These determinations should be made by 
an examiner and should be portrayed by the examiner in terms 
of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.  
Presumably, this also means that, in a case where the rating 
is set in accordance with 38 C.F.R. § 4.71a (Diagnostic Code 
5295) (2000)-a code that specifically accounts for limited 
motion, an examiner must equate functional losses due to 
pain, etc. to the sort of debility depicted by the criteria 
in Diagnostic Code 5295.  See VAOPGCPREC 36-97 (Dec. 12, 
1997).  Such evidence has not been previously obtained in the 
development of the veteran's case.  In fact, it has been many 
years since a compensation examination was conducted for the 
purpose of rating the veteran's back disability.  The DeLuca-
type analysis is especially important where the service-
connected disability includes arthritis that is also ratable 
on the basis of limitation of motion.  38 C.F.R. § 4.71a 
(Diagnostic Code 5003) (2000).  Therefore, a remand is 
required for a new examination.

The Board also notes that medical evidence of record 
indicates that the veteran is under the care of a 
chiropractor in Dade City.  No records from that individual 
are in the claims folder.  They should be sought on remand.

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Development should include, 
among other things, making reasonable 
efforts to obtain relevant records of 
treatment from the chiropractor the 
veteran has reportedly been seeing in 
Dade City, Florida.  

2.  The veteran should be afforded a 
comprehensive examination of the spine to 
determine the severity of his service-
connected lumbosacral strain with 
traumatic arthritis.  The claims folder, 
along with all additional evidence 
obtained pursuant to the request above, 
should be made available to the examiner 
for review.  The rationale for all 
opinions should be explained in detail.  
The examiner should provide findings 
applicable to the pertinent rating 
criteria (including a discussion of 
whether the veteran's service-connected 
disability results in characteristic pain 
on motion, muscle spasm on extreme 
forward bending, unilateral loss of 
lateral spine motion in a standing 
position, listing of the whole spine, 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteo-arthritic changes, narrowing 
or irregularity of joint space, or some 
of the above with abnormal mobility on 
forced motion).  38 C.F.R. § 4.71a 
(Diagnostic Code 5295) (2000).  The 
examiner should also conduct range of 
motion studies on the low back.  The 
examiner should first record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments due to strain 
and/or arthritis, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc. and should equate such problems to 
"slight," "moderate," or "severe" 
limitation of motion.  The same analysis 
should be undertaken with respect to the 
criteria in Diagnostic Code 5295.  In 
other words, functional losses due to 
pain, etc. may result in disability 
tantamount to that contemplated by the 
criteria for an increased rating under 
Diagnostic Code 5295.  If so, the 
examiner should so state.  

3.  The RO should then review the claim.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  If the veteran does 
not appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (2000), 
and explain the impact of this regulation 
on a claim for increase.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

